Citation Nr: 1804234	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  09-30 819		DATE


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for diabetes mellitus, type II.

2.  Entitlement to an evaluation in excess of 10 percent for service-connected gastroenteritis.


ORDER

New and material evidence not having been received, the petition to reopen the claim of entitlement to service connection for diabetes mellitus, type II, is denied.

An evaluation in excess of 10 percent for service-connected gastroenteritis is denied.


FINDINGS OF FACT

1.  A September 2007 rating decision denied the Veteran's October 2006 claim for service connection for diabetes mellitus.

2.  Evidence received since the September 2007 denial was not previously considered by agency decision makers but is cumulative or redundant of the evidence already of record; no evidence received since the denial relates to unestablished facts or raises a reasonable possibility of substantiating the Veteran's claim for service connection.

3.  The evidence of record reflects that the symptoms experienced by the Veteran not contemplated by Diagnostic Code 7307 are unrelated to the service-connected gastroenteritis.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the September 2007 rating decision became final; the criteria for reopening the previously denied claim for service connection for diabetes mellitus, type II, have not been met.  38 U.S.C. §§ 5108, 7104, 7105 (2012); 38 C.F.R. §§ 3.156, 20.302, 20.1100, 20.1103 (2017).

2.  The criteria for an increased evaluation for gastroenteritis have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.114.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty with the United States Air Force from June 1966 to March 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2008 and April 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran testified before a Veterans Law Judge (VLJ) at a Board hearing in August 2012; this VLJ is no longer available.  The Board notified the Veteran in an October 2017 letter that he has the right to testify at a new hearing before a VLJ who will participate in the final determination of his claim.  See 38 C.F.R. § 20.707.  The Veteran responded in a timely manner, declining a new Board hearing.

The Veteran's service connection claim for diabetes was previously before the Board in November 2012, June 2015, and November 2016, when it was remanded for Agency of Original Jurisdiction (AOJ) development.  The Veteran's increased evaluation claim was previously before the Board in June 2015, which decision the Court of Appeals for Veterans Claims vacated.  The issue was then before the Board again in November 2016, when it was remanded for AOJ development.  The case has been returned to the Board at this time for further appellate review.

I.  New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or new and material evidence is received during the appeal period after the decision.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.156, 20.302, 20.1103.  If a claim of entitlement to service connection has been denied previously and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  A new theory of causation for the same disease or injury that was the subject of a previously denied claim is not a new claim and is instead a claim to reopen.  Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  The threshold is low and does not require new and material evidence regarding each element of the claim that had not been proved in the prior final decision.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Veteran filed his initial service connection claim for diabetes mellitus in October 2006.  The RO denied service connection for that claim in a September 2007 rating decision based on a finding that there was no in-service record of diagnosis or treatment for diabetes, nor any record of elevated blood glucose tests.  The RO further found that there was no evidence of exposure to herbicides in the Veteran's records.  

The Veteran was notified of that decision in a September 2007 notice letter.  The Veteran did not submit a notice of disagreement with the decision within one year of that notice letter.  As no timely notice of disagreement or new and material evidence was received during the appeal period following the September 2007 notice letter, that rating decision became final.  See 38 C.F.R. §§ 3.156(b), 20.200, 20.201, 20.1103; Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  New and material evidence is therefore required to reopen the claim of service connection for diabetes mellitus.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156; Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

As of the September 2007 rating decision, the evidence of record indicated a diagnosis of diabetes made in April 2005.  Also of record at the time were the Veteran's assertions (1) that he had a positive result on a diabetes screening and had been sent to Chelsea Navy Hospital for further testing, which was negative, and (2) that he had been exposed to Agent Orange or other herbicides while stationed at Hanscom Field in Massachusetts and/or Wheelus Air Base in Libya. 

Since the September 2007 rating decision became final, the Veteran has submitted additional records.  However, these are all current medical records detailing the Veteran's treatment for diabetes, which serve to confirm the April 2005 diagnosis of diabetes and are therefore cumulative of evidence already in the record.  Also since the September 2007 rating decision became final, VA attempted to obtain the records from Chelsea Navy Hospital for the time period the Veteran identified.  The record reflects that the hospital is no longer in operation, and a search of national records facilities returned no hospital records from Chelsea Navy Hospital treating the Veteran in the year 1968.  No other evidence submitted since the denial, including the Veteran's hearing testimony, relates to the unestablished facts of any in-service detection of or treatment for a positive diabetes screening; of exposure to Agent Orange or other herbicides; or of a medical nexus between the current disability of diabetes mellitus and the Veteran's service.  

In light of the above evidence, the Board finds that new and material evidence has not been received, and the Veteran's claim of service connection for diabetes mellitus is not reopened.  

II.  Increased Evaluation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule).  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activities, 38 C.F.R. § 4.10.  See Schafarth v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial evaluation following an award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran seeks an increased evaluation for service-connected gastroenteritis.  The disability is currently rated as 10 percent disabling under Diagnostic Code 7399-7307.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  The hyphenated diagnostic code here indicates that the Veteran is service connected for a digestive system disability, rated by analogy to gastritis.  

Ratings under the digestive system codes are not to be combined with each other.  38 C.F.R. § 4.114.  Rather, a single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture.  Id.  

In the Joint Motion for Remand granted by the Court in February 2016, the parties agreed that the Veteran's symptoms are not adequately described by Diagnostic Code 7307, and that the symptoms appear to overlap with the criteria listed for other digestive disorders, such as postgastrectomy syndromes (Diagnostic Code 7308) and irritable colon syndrome (Diagnostic Code 7319).  The parties identified mild to moderate reflux; intolerance to certain foods; intermittent diarrhea and constipation; frequent abdominal pain, bloating, and discomfort, worsening after meals; and excessive belching and flatulence as among the Veteran's symptoms, as well as a hiatal hernia; proctalgia fugax with occasional upper esophageal gas; occasional mild, cramping abdominal pain; and sluggishness, weakness, trouble breathing, loss of appetite, and abdominal distention.

The Board first notes that the Veteran underwent a VA examination in association with this increased evaluation claim in January 2013.  The Veteran described the onset of his symptoms in Libya as a sudden onset of abdominal pain with frequent diarrheal stools, and reported that he was diagnosed with gastroenteritis and was hospitalized for two days.  Since then, the Veteran reported ongoing dairy intolerance, frequent abdominal gas and bloating, recurring cramping abdominal pain, diarrheal stools approximately twice a week, and occasional regurgitation of stomach contents.  The examiner opined that these symptoms, including the abdominal gas, bloating, and diarrheal stools, were due to gastroesophageal reflux disease (GERD), irritable bowel syndrome (IBS), and diabetic gastroparesis.  The examiner opined that GERD and IBS are not related to the service-connected gastroenteritis and/or gastritis, which is a clinically distinct diagnosis.  The examiner noted that multiple sources of medical literature support his opinion that GERD and IBS were not causally related to the service-connected gastroenteritis/gastritis.

As part of the evidentiary development agreed upon in the Joint Motion for Remand, the Veteran underwent another series of VA examinations in March and June 2017.  The March 2017 examiner noted that the American College of Gastroenterology defines the criteria for gastroenteritis as either viral or infectious, which makes it a condition unlikely to be experienced for an extended period of time.  Similarly, the June 2017 examiner noted that gastroenteritis is an acute inflammation of the bowel, usually viral but sometimes bacterial in origin, which clears in a period of days.  The examiner noted that gastritis is an irritation or erosion of the lining of the stomach that can have a variety of causes, including an H. pylori bacterial infection, for which the Veteran's records do reflect treatment.  The examiner noted that a May 2016 upper gastrointestinal series test diagnosed GERD, a hiatal hernia, and esophageal dysmotility.  The examiner opined that GERD and the hernia have no nexus with the gastrointestinal complaint the Veteran was treated for during service, noting instead that aging and diabetes contribute to the risk for developing GERD.

Taken together, these three examinations indicate that many of the symptoms identified in the Joint Motion for Remand, including food intolerance, diarrhea, frequent bloating, gas, and abdominal distention are attributable to the Veteran's development of GERD and diabetic gastroparesis rather than to the digestive disability he developed during service, which was likely caused by an H. pylori bacterial infection.  Because the examiners were able to differentiate these symptoms, as well as the hiatal hernia, from those identified by the Veteran during service, including cramps, gas, indigestion, nausea, and heartburn, the Board finds that Diagnostic Code 7307, governing gastritis, is the code which reflects the predominant disability picture for the service-connected disability.  

While the Veteran's reports of other symptoms are credible and well documented in his VA and private treatment records, those symptoms that overlap with other diagnostic codes correspond with disabilities for which the Veteran is not service-connected.  For example, complaints of frequent diarrhea correspond to Diagnostic Codes 7319 and 7323, governing irritable colon syndrome and ulcerative colitis, respectively, but the January 2013 examiner attributed diarrheal stools to GERD and IBS, not to gastritis or gastroenteritis.  Similarly, abdominal distention could correspond to Diagnostic Code 7308, governing postgastrectomy syndromes, but the examiners distinguished the dysmotility and diabetic gastroparesis as being associated with diabetes and aging.  Finally, a hiatal hernia would be evaluated under Diagnostic Code 7346, governing hiatal hernias, but none of the examiners associated the hernia identified on the May 2016 upper gastrointestinal series test with the Veteran's gastroenteritis or gastritis.  

Accordingly, the Board will continue to evaluate the service-connected gastroenteritis by analogy to gastritis using Diagnostic Code 7307.  The Board previously conducted a thorough review of the Veteran's medical history in the June 2015 decision.  The Veteran and his representative did not object to the review on appeal, and so it is included here:

In an October 1970 rating decision, service connection was granted for gastroenteritis, to which a noncompensable rating was assigned, effective March 19, 1970.  See 38 C.F.R. § 4.114, Diagnostic Code 7399-7307.  Subsequently, the RO increased the Veteran's disability rating to 10 percent, effective July 8, 2002.  In January 2009, the Veteran submitted a claim of entitlement to a rating in excess of 10 percent for his service-connected gastroenteritis.  In a May 2009 rating decision, the RO continued the 10 percent disability rating pursuant to the criteria set forth in 38 C.F.R. § 4.114, Diagnostic Code 7399-7307.  

During an August 2012 hearing before the Board, the Veteran testified that he experienced symptoms of gas pain and discomfort, abdominal cramps, and belching.  The Veteran reported having diagnoses of gastroenteritis, gastroesophageal reflux disease (GERD), and a hiatal hernia.  He also stated that he was told by a doctor that he had an ulcer, but it was never written down.  When asked whether he thought these diagnoses were all related, the Veteran indicated that he believed the different diagnoses affected one another because of his diabetes.  The Veteran testified that his gastrointestinal (GI) issues prevented him from eating certain foods, such as milk and fried or spicy foods.

In February 2009, the Veteran underwent a VA examination, during which he reported symptoms of almost daily bloating and frequent flatulence.  The bloating sensation was occasionally associated with mild, crampy abdominal pain.  The Veteran reported being treated for a stomach ulcer; however, he could not recall when.  The examiner noted that the Veteran had a questionable history of GERD, for which he took Protonix.  The Veteran denied having a history of ulcerative colitis, Crohn's disease, or irritable bowel syndrome.  He also denied weight changes, hematemesis, melanotic stools, anemia, surgery, hospitalization, and functional impairment.  His medications included Dicyclomine and Simethicone, which somewhat alleviated his symptoms.  A physical examination of the abdomen was normal without evidence of organomegaly, tenderness, masses, ascites, distention, or aortic aneurism.  There was no ventral, femoral, or inguinal hernia.  The examiner noted that the Veteran's symptoms only minimally affected his ability to perform usual occupational and daily living activities and found no evidence of active gastroenteritis at the time of the examination.

A May 2008 VA treatment record indicates that the Veteran complained of gas, including flatulence and belching.  The diagnosis was flatulence and GERD.  The plan was to order Simethicone for relief, continue Protonix, follow GERD precautions, continue the recommended diet, and exercise.

A September 2009 VA treatment record indicates that one of the Veteran's chief complaints was gastritis.  The Veteran indicated that he went to the emergency room the day before and waited a few hours, but was not seen by an emergency room physician.  The Veteran reported a history of GERD and hiatal hernia.  His symptoms included an increase in abdominal gas and pain, despite taking his medications.  The Veteran denied symptoms of nausea, vomiting, or diarrhea.  The record indicates that the Veteran also reported bilateral side pain, and a urinalysis from the previous day was positive for hematuria.  The treatment provider noted that the Veteran had a history of renal stones.  A physical examination of the abdomen was soft, nontender to palpation, and no abnormal mass or hepatosplenomegaly.  The diagnoses included "pain, due to [chronic lower back pain], vs. renal stones, vs. GERD vs. diabetic gastroparesis."  The physician ordered an ultrasound of the kidneys and referred him to GI service for GERD symptoms.

Another September 2009 VA treatment record indicates that the Veteran reported abdominal pain.  He stated that he did not eat any new foods, and the pain came on suddenly.  He stated that he produced a lot of gas and frequently belched.  The record indicates that the Veteran reported being told that he had a hiatal hernia several years ago and "has been dealing with this off and on."  The diagnoses were gastritis and GERD.  An October 2009 VA outpatient surgery consultation note indicates that the Veteran's chief complaint was GERD.  The Veteran had no dysphagia or other GI symptoms.  The diagnosis was gastritis.  

In November 2009, the Veteran underwent an esophagogastroduodenoscopy (EGD).  The results of the upper GI endoscopy revealed mild prominence of the cricopharyngeus and a possible small Zenker's diverticulum.  The swallowing mechanism was normal, and no aspiration occurred.  There was no evidence of a hiatal hernia.  Reflux could not be demonstrated, and gastric emptying occurred without delay.  The stomach retained some fluid, but the stomach and esophagus were otherwise unremarkable.  There was no definite abnormality seen in the duodenal sweep and visualized proximal small bowel.  A gastric biopsy revealed moderate chronic gastritis with focal mild activity and focal changes suggestive of erosion; no evidence of intestinal metaplasia; and scant H. pylori bacteria.  A gastroesophageal junction biopsy revealed benign squamous-gastric type mucosa with chronic and acute inflammation and squamous reactive changes suggestive of gastroesophageal reflux, and no evidence of intestinal metaplasia or dysplasia.

In January 2010, the Veteran reported problems with his stomach.  He stated that his medications have not helped much.  The diagnoses were abdominal pain and gastritis.  In February 2010, the Veteran reported chronic abdominal pain, bloating, and discomfort, which was worse after meals.  He also reported constant belching and excessive flatulence.  He indicated that he tried several medications with minimal results.  The Veteran denied early satiety, nausea, vomiting, mucousy stools, hematochezia, melena, anorexia, weight loss, fever, cough, hoarseness, chest pain, or shortness of breath.  Upon physical examination, the abdomen that was soft, nontender to palpation, and without evidence of hepatosplenomegaly or abnormal masses.  The treatment provider opined that it was more than likely that the Veteran had GERD, which was complicated by diabetic gastroparesis.  The treatment provider also noted that the Veteran's chronic elevations in blood urea nitrogen, creatinine, and amylase levels indicated that the Veteran may have chronic renal disease, which could also account for his persistent GI symptoms. 

A May 2010 VA pathology report revealed the presence of H. pylori bacteria, no evidence of intestinal metaplasia, and no evidence of intestinal metaplasia.  The diagnosis was moderate chronic active gastritis.  A May 2010 VA treatment record shows that an EGD/colonoscopy revealed a bacterial infection in the Veteran's stomach, which causes 90 percent of most ulcers.  The treatment provider prescribed two different antibiotics.  The Veteran was instructed to follow up after completing the medication.  A July 2010 VA treatment record shows that the Veteran complained of bloating and cramping.  An upper GI series showed no ulcers or tumors.  The treatment provider indicated that the Veteran may have gastroparesis.  The plan was to avoid acidic foods and drinks, eat a more bland diet, and continue Pantoprazole.  In September 2010, the Veteran reported chronic abdominal pain, bloating, and discomfort, which worsened after meals, associated with constant eructation and excessive flatulence.  The treatment provider opined that the Veteran had GERD complicated by diabetic gastroparesis.  

A July 2011 VA emergency care note indicates that the Veteran reported to the emergency room with symptoms of diarrhea five times a day and nausea, but no vomiting.  The Veteran also reported tactile fever and chills two days earlier.  The impression was probable viral gastroenteritis.  The diagnosis on discharge was abdominal pain and diarrhea.  The following day, the Veteran returned to the emergency department with complaints of fleeting chest pains.  He stated that his stomach issues had improved. 

During an August 2011 VA examination, the Veteran reported feeling sick, sluggish, and weak, with difficulty breathing and loss of appetite.  The Veteran reported symptoms of gas, belching, difficulty breathing, abdominal distention, diarrhea, constipation, and constant, localized abdominal pain.  The Veteran stated that his symptoms occurred daily and began immediately after eating.  He also indicated that movement precipitated the pain, but lying down or resting alleviated it.  He denied symptoms of nausea, vomiting, fainting, and black tarry stools.  The condition did not affect the Veteran's body weight or cause incapacitation.  In terms of functional impairment, the Veteran stated that he could not function normally because movement caused increased gas, weakness, shortness of breath, and feeling sick, sluggish, and off balance.  A physical examination of the Veteran's abdomen revealed abdominal tenderness to palpation.  There was no evidence of anemia, malnutrition, hepatomegaly, distension of the superficial veins, striae on the abdominal wall, flank tenderness to palpation, an ostomy, ventral hernia, ascites, splenomegaly, and aortic aneurysm.  The examiner indicated that the Veteran's gastroenteritis was active.

A July 2012 VA pharmacy clinic record indicates that the Veteran reported being told in the military that he had peptic ulcer disease.  A March 2012 VA primary care note indicates that the Veteran reported no shortness of breath or abdominal pain.  There was no change in bowl or bladder symptoms.  The diagnoses included GERD and gastroparesis.  A July 2012 VA nutrition outpatient note indicates that the Veteran reported recent episodes of nausea and diarrhea, alternating with constipation.  He denied vomiting.  An August 2012 VA primary care telephone encounter note indicates that the Veteran reported that his GI symptoms had improved in the past couple weeks.  In September 2012, the Veteran reported chronic stomach bloating.  He denied experiencing nausea or vomiting.  The assessment was gastroparesis.  The treatment provider gave the Veteran instructions on changing his diet in order to alleviate his symptoms.

In January 2013, the Veteran underwent another VA examination, during which he reported symptoms of frequent abdominal gas, bloating, intermittent diarrhea at least twice a week, with intervening normal formed bowl movements, and occasional regurgitation of stomach contents.  He also reported food intolerances, including dairy products.  He stated that he had to eat a bland diet and was able to identify certain foods over time that triggered his symptoms.  He stated that in 1970, he was told that he had presumed peptic ulcer disease.  A physical examination revealed an abdomen that was soft, nontender, and nondistended, without any masses or organomegaly.  The examiner indicated that the Veteran had recurring episodes of symptoms that were not severe, approximately four or more times per year, lasting approximately one to nine days in duration, and recurring episodes of severe symptoms that occurred four or more times per year, lasting less than one day.  The examiner also indicated that the Veteran had periodic, pronounced abdominal pain that occurred at least monthly and only partially relieved by standard ulcer therapy.  There was no evidence of anemia, weight loss, nausea, vomiting, hematemesis, or melena, and the Veteran did not experience incapacitating episodes.  There was no evidence of nodular lesions, ulcers, hemorrhages, hypertrophic gastritis, postgastrectomy syndrome, vagotomy with pyloroplasty or gastroenterostomy, or peritoneal adhesions following an injury or surgical procedure of the stomach or duodenum.  The examiner reviewed the findings of the November 2009 endoscopy and noted reflux, but otherwise there were no significant changes.  The examiner opined that all of the symptoms reported by the Veteran appeared to be due to GERD and presumed irritable bowel syndrome, to include abdominal gas, bloating, and diarrhea.  The examiner indicated that the two conditions were not part and parcel of the Veteran's service-connected gastritis/gastroenteritis because gastritis is a clinically separate and distinct diagnosis.  The examiner opined that neither the Veteran's GERD nor presumed irritable bowel syndrome were causally related to his service-connected gastritis/gastroenteritis and cited medical literature to support the opinion.  

In April 2013, the Veteran reported symptoms of bloating and intermittent constipation.  The assessment was generalized GI tract dysmotility, to include GERD, complicated by peptic ulcer disease, diabetic gastroparesis, and constipation.  The plan was to proceed with a course of Prostigmin and continue standard anti-reflux measures and a maximum dose of Protonix daily.

In December 2014, the Veteran submitted a written statement and additional VA treatment records, along with a waiver of RO jurisdiction.  The Veteran stated that he experienced symptoms of severe gas, cramps, and diarrhea.  A December 2014 VA emergency care note indicates that the Veteran was discharged with a diagnosis of enteritis.  The treatment provider recommended taking Imodium AD and avoiding food for 24 hours.

Since the June 2015 Board decision, additional relevant medical records have been added to the claims file.  These show that, in May 2016, the Veteran underwent a CT scan and an upper gastrointestinal series test, which revealed no evidence of bowel mass; evidence of mild esophageal dysmotility; an uncomplicated small pulsion diverticulum of the upper esophagus; and subtle findings suspicious for chronic mild inflammatory bowel disease.

A February 2017 VA treatment record reflects continued complaints of gas.  The physician noted that the May 2016 imaging indicated a heavy stool burden, which likely was the cause of the gas.

In March 2017, the Veteran underwent a VA examination for intestinal conditions, at which he reported he experiences bloating, abdominal distension, and gas every day, and that he has attacks of stomach distress every two to three months with cramps and diarrhea.  No weight loss, malnutrition, tumors, or other complications were noted on examination.  The examiner diagnosed GERD, diabetic gastroparesis, and IBS.  The examiner's review of imaging performed in September 2009, January 2013, and May 2016 did not reveal any erosions or ulcerated areas, aside from a small sliding hiatal hernia.

In June 2017, the Veteran underwent a VA examination for esophageal conditions, at which the Veteran reported a long history of stomach issues, including treatment for acute gastroenteritis and gastritis with nausea and abdominal pain.  The Veteran reported a diagnosis of lactose intolerance and complaints of heartburn and gas.  The examiner noted diagnoses of GERD and a hiatal hernia, but opined that these conditions were more likely caused by aging and diabetes mellitus.

An August 2017 VA treatment record reflects diagnoses of GERD, hiatal hernia, frequent eructation, rectal bleeding, history of colon polyps reported by the Veteran, diabetes mellitus, a family history of stomach cancer reported by the Veteran, hemorrhoids, and diverticulosis.  There are no notes regarding the onset of any of these diagnoses or their related symptoms.  No abdominal distension, hernias, or masses were noted on physical examination of the Veteran.  The treatment note further indicates the Veteran declined to follow up on his gastroenterology complaints with VA medical services.  The Veteran did not identify or submit any further private treatment records regarding this issue.

Pursuant to Diagnostic Code 7307, a 10 percent disability rating is warranted for chronic gastritis with small nodular lesions and symptoms; a 30 percent disability rating is warranted for chronic gastritis with multiple small eroded or ulcerated areas and symptoms; and a maximum 60 percent disability rating is warranted for chronic gastritis with severe hemorrhages or large ulcerated or eroded areas.  38 C.F.R. § 4.114, Diagnostic Code 7307.  

The above evidence indicates clearly that the Veteran experiences symptoms related to his service-connected gastroenteritis and gastritis.  He consistently reported abdominal pain, bloating, and gas throughout his medical records and statements in the record.  However, there is no evidence in the record that the Veteran's service-connected gastroenteritis is marked by multiple small eroded or ulcerated areas.  Although the imaging reviewed by the March and June 2017 VA examiners revealed the presence of a small hiatal hernia, there is no medical evidence, including the opinions of those two examiners, that shows this hernia is related to the gastroenteritis/gastritis.  Further, if there were medical evidence showing such, there is no evidence that the small hernia causes multiple ulcerated areas described in the criteria for a 30 percent evaluation.  

Accordingly, the Board finds that, for the service-connected gastroenteritis, no greater than a 10 percent evaluation is warranted.





____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


ATTORNEY FOR THE BOARD:	K. Josey, Associate Counsel

Copy mailed to:	Disabled American Veterans


Department of Veterans Affairs


